Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-10, 12, 17-20 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldmann et al. (US Patent No. 7,443,026) in view of Dickover et al. (US Patent No. 10,170,391).
Claim 1: Goldmann discloses an apparatus (Fig 4) comprising: a module (114, 214) with a module lid (126); a planar structure (116) having a first side (top side) and a second side (bottom side); the module seated in the first side of the planar structure (Fig 4, Fig 6), a backing plate (122) having a first side (top side) and a second side (bottom side), wherein the backing plate contains one or more manufactured features (150) on the first side, and further wherein the one or more manufactured features (150) apply force (see col 2, lines 2-8, 22-26; col 3, lines 10-13 and col 4, lines 11-20) against the second side of the planar structure (116); a plurality of fastening mechanisms (132, 160), wherein the plurality of fastening mechanisms couple together the lid, the module, the planar structure, and the backing plate (Fig 4). 
Goldman discloses substantially the claimed invention except for the manufactured features formed in the first side.  
Dickover teaches a similar apparatus having manufactured features (304) formed in a first side of a backing plate (300) in order to further stiff the plate (Column 6, Lines 9-13).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Goldman by including the manufactured features formed in the first side as taught in Dickover in order to further stiff the plate.
Claim 2: Goldmann further discloses the planar structure (116) further comprises: a printed circuit board (PCB) (116) having a first side (top) and a second side (bottom); a land grid array (LGA) connector (118), wherein the LGA connector (118) is coupled to the first side of the PCB (Fig 4). The embodiment in Fig 4 of Goldmann does not disclose wherein the LGA connector is operative to receive the module therein; and a thin insulating layer interposed between the second side of the PCB and the first side of the backing plate. However, the embodiment in Fig 6 shows the LGA connector (218) is operative to receive the module (214) therein; and a thin insulating layer (284) interposed between the second side of the PCB and the first side of the backing plate (250). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LGA connector to receive the device and to have a thin insulation layer between the PCB and the backing plate. These features enable a more robust assembly.
Claim 5: Goldmann further discloses wherein the one or more manufactured
features (250) on the first side of the backing plate create height variations to compensate for deformation of contact surfaces between the top side of the LGA connector and a bottom surface of the module under a coupling force (Col 3, Lines 59-67).
Claim 6: Goldmann further discloses wherein the height variations improve contact force uniformity between the top side of the LGA connector and the bottom surface of the module (col 2, lines 5-8).
Claim 7: Goldmann discloses vertical dimensions and lateral dimensions of the
one or more manufactured features (250) on the first side of the backing plate (222) that permit arbitrary definition of a contact force distribution between a bottom surface of the device and the first side of the planar structure (col 3, lines 60-67).
Claim 8: Goldmann discloses the one or more manufactured features on the first side of the backing plate is a single platform at a center of the backing plate (Fig 6).
Claim 9: Goldmann discloses the one or more manufactured features on the first side of the backing plate are steps of multiple heights, wherein the steps of multiple heights create a customized backing force distribution (158, Fig 5B).
Claim 10: Goldmann does not disclose wherein the module lid connecting to one of more semiconductor devices (212) by thermal interface material (282) being a heat sink (280).
Claim 12: Goldmann discloses the fastening mechanisms being selected from the group consisting of screws (160), nuts and bolts, studs, snaps, and clips. 
Claims 17 and 22: Goldmann discloses an apparatus (Fig 4) coupling integrated circuits (112) to printed circuit boards (116) comprising: a backing plate (122) having a first side (top) and a second side (bottom), wherein one or more manufactured features (150) on the first side create height variations to compensate for deformation of contact surfaces between an LGA connector (118) and a device (114) under coupling force (col 3, lines 20-33), and further wherein the one or more manufactured features apply a force to the LGA connector to compensate for the deformation of the contact surfaces (see col 2, lines 2-8, 22-26; col 3, lines 10-13 and col 4, lines 11-20). 
Goldman discloses substantially the claimed invention except for the manufactured features formed in the first side.  
Dickover teaches a similar apparatus having manufactured features (304) formed in a first side of a backing plate (300) in order to further stiff the plate (Column 6, Lines 9-13), the one or more manufactured features formed in the first side of the backing plate have a height (Fig. 3) that taper from a center of the one or more manufactured features to outer edges of the one or more manufactured features.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Goldman by including the manufactured features formed in the first side as taught in Dickover in order to further stiff the plate.
Claim 18: Goldmann discloses vertical dimensions and lateral dimensions of the one or more manufactured features on the first side of the backing plate permit arbitrary definition of a contact force distribution between a top side of the LGA connector and a bottom surface of the device (col 3, lines 20-33).
Claim 19: Goldmann discloses the one or more manufactured features on the first side of the backing plate is a single platform at a center of the backing plate (Fig. 4).
Claim 20: Goldmann discloses the one or more manufactured features on the first side of the backing plate are steps of multiple heights, wherein the steps of multiple heights create a customized backing force distribution between a top side of the LGA connector and a bottom surface of the device (158, Fig 5B).
Claim 23: Goldmann discloses the device includes a module substrate (222), one or more semiconductor devices (212), a module lid (226, 280), and a thermal interface material (282) between each of the one or more semiconductor devices and the module lid.
Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldmann et al. (US Patent No. 7,443,026) in view of Dickover et al. (US Patent No. 10,170,391) in further view of Bet-Sliemoun (US Patent No. 9,426,918). 
Claim 4: Goldmann discloses the apparatus of claim 2. Goldmann does not disclose wherein the LGA connector is soldered to the PCB. Bet-Shliemoun discloses the LGA connector is soldered to the PCB (Col 1 Lines 14-25). It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to solder the LGA connector to the PCB in order to fixedly connect the LGA connector to the PCB.
Claim 11: Goldmann discloses the apparatus of claim 1. Goldmann does not disclose wherein the lid is a cold plate. Bet-Shliemoun discloses wherein the lid is a cold plate (Col 4 Line 66 — Col 5 Line 2). It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to make the lid also a cold plate, in order to quickly and more directly disperse heat.

Claims 13-16 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldmann et al. (US Patent No. 7,443,026) in view of Dickover et al. (US Patent No. 10,170,391) in further view of Corbin, et al. (Applicant-cited article).
Goldmann does not disclose the backing plate has a height less than 6 mm or between 4 mm and 6 mm, or wherein the manufactured features on the first side of the backing plate have a height of less than 0.1 mm, or a height of between .04 and .06 mm. Corbin discloses a backing plate and manufactured features within these ranges (page 772). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the height of the backing plate and the manufactured features in order to account for the expected load variation. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 105 USPQ 233.

Response to Arguments

Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the Goldmann, Coico and Dickover do not show the manufactured features formed in the first side, Applicant is reminded that the Goldmann and Coico references are not cited in the Office action as having these features. Furthermore, the Coico reference is not used in the current rejection. Regarding the Dickover reference, Applicant argues that feature 250 is not a manufactured feature. Feature 250 is not used in the current rejection. However, Dickover teaches a similar apparatus having manufactured features (304) formed in a first side of a backing plate (300) in order to further stiff the plate (Column 6, Lines 9-13). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833